
	
		I
		112th CONGRESS
		1st Session
		H. R. 2427
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Gary G. Miller of
			 California (for himself, Mr.
			 Gallegly, Mr. Denham,
			 Mr. Calvert,
			 Mr. Cardoza,
			 Mr. Baca, Mr. Rohrabacher, and Mr. Costa) introduced the following bill; which
			 was referred to the Committee on
			 Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify a maintenance exemption regarding the removal of sediment, debris, and
		  vegetation from certain structures.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Control Facility Maintenance
			 Clarification Act.
		2.Permits for
			 dredged or fill materialSection 404(f) of the Federal Water
			 Pollution Control Act (42 U.S.C. 1344(f)) is amended—
			(1)in paragraph
			 (1)(B) by inserting channels, basins, after such
			 as; and
			(2)by adding at the
			 end the following:
				
					(3)For the purposes of paragraph (1)(B), the
				term maintenance includes the removal of sediment, debris, and
				vegetation from structures described in that
				paragraph.
					.
			
